The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Summary
This is the Non-Final Office action based on the 17/208642 application filed on 03/22/202.  
 Claims 1-20 are pending and have been fully considered.
Double Patenting
Nonstatutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 9506937, claims 1-20 of U.S. Patent No. 9034653, and claims 1-16 & 18-22 of U.S. Patent No. 10955424, and Claims 2-18, & 21-22 of prior U.S. Patent No. 10955424.  Although the claims at issue are not identical, they are not patentably distinct from each other because all claim methods of detecting steroidal compounds by mass spectrometry through multiplexed analysis using cookson reagents.


Statutory

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 17-19 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 & 19-20 of prior U.S. Patent No. 10955424. This is a statutory double patenting rejection.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


1.	Claims 1-8, & 10-16 are rejected under 35 U.S.C. 103(a) as being obvious over NETZEL in US 20110301063 in view of HIGASHI in Simultaneous Determination of 25-Hydroxyvitamin D2 and 25-Hydroxyvitamin D3 in Human Plasma by Liquid Chromatography-Tandem Mass Spectrometry Employing Derivitization with a Cookson-Type Reagent (as cited on IDS dated 10/12/2012 of parent case).
With respect to Claim 1, NETZEL et al. teach of methods and materials involved in simultaneously determining (i.e., multiplexing) the levels of an analyte in biological samples from multiple subjects using high pressure liquid chromatography-tandem mass spectrometry (LC-MS/MS). For example, methods and materials for derivatizing vitamin D metabolites in samples obtained from multiple subjects (e.g., humans), and combining samples for simultaneous analysis in a single assay are provided (abstract).  More specifically, NETZEL et al. teach of the samples being human samples and using a plurality of human samples (samples from multiple subjects).  NETZEL et al. also teach of derivatizing each sample before pooling them together for one single analysis with different cookson type reagents to allow analysis of vitamin D metabolites (paragraph 0009 & 0026- paragraph 0026 shows that different derivatizing agents are used for each different sample).  If the analysis with different Cookson reagents is unclear to one of ordinary skill in the art, then HIGASHI Et al. is used to remedy this.
HIGASHI et al. teach of an LC-MS-MS method for simultaneous determination (single mass spec assay) of two different types of vitamin D (steroidal compounds) with Cookson-type reagents used for derivitization (abstract).  More specifically, HIGASHI et al. teach of subjecting the sample to ionization under conditions suitable to generate one or more ions detectable by mass spectrometry (Figure 2)., processing the samples with one of two different derivitization agents(MBOTAD or DMEQTAD, Page 740, column 1, paragraph 2), and being able to distinguish D3 from D2 as a result of this(abstract), combining the samples to form a mixture(Page 739, column 1, paragraph 5) , subjecting the samples to ionization, and detecting the amount of one or more ions from the steroidal compounds from mass spec and relating the amount of ions to the amount of steroid in each sample(Page 741, column 2, paragraph 3).  It would have been obvious to one of ordinary skill in the art to use the COOKSON reagents as in HIGASHI to carry out a multiplexed analysis on steroidal samples as in the method of NETZEL due to due to the need in the art for improvements on methods of analyzing the vitamin D steroidal compounds (Page 738, column 1, last paragraph, & Column 2, first two paragraphs).
	With respect to Claim 2, HIGASHI et al. teach of using MBOTAD and DMEQTAD as derivitization agents (isotopic variants) (Page 740, column 1, paragraph 2).
	With respect to Claims 3-4, NETZEL et al. teach of using Cookson-type reagent (4-substituted 1,2,4-triazoline -3,5-dione (TAD))/PTAD (paragraph 0026) and further teach of C13 labeled varieties (paragraph 0027).
With respect to Claims 5-6, HIGASHI et al. teach of determining different vitamin D compounds (abstract).
With respect to Claim 7, NETZEL et al. teach of the use of an extraction column and also of an analytical column (paragraph 0021 & 0028).
With respect to Claim 8, NETZEL et al. teach of solid phase extraction (paragraph 0037).	
With respect to Claim 10, NETZEL et al. teach of using HPLC (paragraph 0025).
With respect to Claim 11, NETZEL et al. teach of performing the analysis in an on-line fashion (paragraph 0028). 
With respect to Claims 12-13, NETZEL et al. teach of using MRM (paragraph 0030), and ESI (paragraph 0029).
	With respect to Claim 14, HIGASHI et al. teach of APCI (abstract).
	With respect to Claim 15, HIGASHI et al. teach of the samples comprising biological samples (Page 738, column 1, paragraph 2)/human plasma (abstract).
	With respect to Claim 16, HIGASHI et al. teach of 2.8 ng/ml LOD(Page 742, column one, last 2 lines).
	 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



2.	Claims 17-20 & 9 are rejected under 35 U.S.C. 103(a) as being obvious over NETZEL in US 20110301063 in view of HIGASHI in Simultaneous Determination of 25-Hydroxyvitamin D2 and 25-Hydroxyvitamin D3 in Human Plasma by Liquid Chomatography-Tandem Mass Spectrometry Employing Derivitization with a Cookson-Type Reagent (as cited on IDS dated 10/12/2012) and further in view of GRANT in US 20080128606.

	With respect to Claims 17-20 & 9 (see the above 103 rejection) NETZEL & PETERS et al. do not specifically teach of using the claimed limit of quantifications, the used of turbulent flow LC or of detecting the claimed mass charge ratios. GRANT et al. however remedy this.
GRANT et al. more specifically teach of methods and systems using liquid chromatography/tandem mass spectrometry (LC-MS/MS and 2D-LC-MS/MS) for the analysis of endogenous biomarkers, including steroid hormones, such as estrone and estradiol, thyroid hormones, such as free thyroxine, and metabolites, such as 25-hydroxyvitamin D2 and 25-hydroxyvitamin D3, in biological samples(abstract). GRANT et al. further teach of using high turbulent liquid chromatography(paragraph 0074), of detecting many steroid compounds including vitamin D, estradiol, and thyroxine(paragraphs 0070, 0095, 0124-0125, 0128), and specifically of detecting a mass charge peak at 557(table 0041), and of detecting within the claimed limit of quantifications between 1 ng/ml(paragraph 0190). In addition, GRANT et al. teach of detecting limit of other limit of detections and adjusting as need be(paragraph 0288-0289, 0329, 0300 among others). It would have been obvious to one of ordinary skill in the art to detect as is done in GRANT in the methods of NETZEL and HIGASHI due to the need for better detection methods without cumbersome derivatization processes and the advantages the methods of GRANT offer with respect to this (GRANT, paragraph 0008).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REBECCA M. FRITCHMAN
Primary Examiner
Art Unit 1797

/REBECCA M FRITCHMAN/
Examiner, Art Unit 1797